Citation Nr: 0736917	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  03-21 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for bilateral myalgia of 
the deltoids, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from February 1980 until 
October 1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2001 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.

This matter was previously before the Board in March 2006 and 
January 2007.  On those occasions, remands were ordered to 
accomplish additional development.  

It is additionally noted that the veteran had also perfected 
an appeal on the issue of whether new and material evidence 
had been received to reopen a claim of entitlement to service 
connection for bilateral sacroiliitis.  However, that claim 
was denied by the Board in January 2007.  Furthermore, the 
Board's earlier March 2006 decision dismissed an appeal on 
the issue of entitlement to an increased rating for Osgood 
Schlatter disease of the left knee, finding that a 
substantive appeal had not been timely filed.  

Finally, the veteran was informed in an August 2007 letter 
that the Acting Veterans Law Judge who presided over his 
March 2005 hearing is no longer employed at the Board.  That 
communication was in error, and that same Acting Veterans Law 
Judge is the signer of the instant decision.  


FINDINGS OF FACT

Throughout the rating period on appeal, the objective 
evidence reveals painful and limited motion of both 
shoulders, but there is no showing of limitation of either 
arms at shoulder level due to the service-connected myalgia 
of the deltoids.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a separate 10 percent 
evaluation, but no higher, for myalgia of the left deltoid 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5021 (2007); Esteban v. Brown, 6 Vet. App. 
259 (1994).

2.  The criteria for entitlement to a separate 10 percent 
evaluation, but no higher, for myalgia of the right deltoid 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5021 (2007); Esteban v. Brown, 6 Vet. App. 
259 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of March 2006 and January 2007 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Moreover, both communications 
apprised the veteran of the laws pertaining to disability 
ratings and effective dates.   

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of complete  VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, the claims file 
contains the veteran's own statements in support of his 
claim, to include testimony provided at a March 2005 hearing 
before the undersigned.  The Board has carefully reviewed 
such statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

The veteran's claim of entitlement to an increased rating for 
myalgia of the bilateral deltoids was received in April 2001.  
The Board notes that, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, as in the instant case, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Throughout the rating period on appeal, he is assigned a 10 
percent evaluation pursuant to Diagnostic Code 5099-5021.  

Diagnostic Code 5021 addresses myositis.  The rater is 
instructed to evaluate all disabilities covered under 
Diagnostic Codes 5013-5024 based on limitation of motion of 
the affected parts, as degenerative arthritis, except gout, 
which is to be rated under Diagnostic Code 5002.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007), 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.  In this vein, the Board calls 
attention to Diagnostic Code 5201, which addresses limitation 
of arm motion.  Under that Code section, a 20 percent 
evaluation is warranted where the evidence shows limitation 
of the arm to shoulder level.  This rating applies to either 
the major or minor upper extremity.  If the major upper 
extremity is limited to midway between the side and shoulder 
level, then a 30 percent evaluation applies.   

In the present case, VA examination in June 2001 reveals left 
shoulder forward elevation from 0 to 140 degrees, limited by 
pain.  The veteran had left shoulder abduction from 0 to 100 
degrees, and posterior extension from 0 to 140 degrees, both 
limited by pain.  That examination report did not address the 
right shoulder.  

A later VA examination in March 2002 revealed right shoulder 
flexion from 0 to 150 degrees.  He could hyperextend from 0 
to 30 degrees, had internal rotation from 0 to 60 degrees, 
and external rotation from 0 to 80 degrees.  Right shoulder 
adduction was from 0 to 50 degrees.  There was stiffness and 
mild pain throughout all maneuvers.  The examiner stated that 
the veteran's limitation of motion was mild.  VA clinician's 
notes dated in March 2002 and April 2003 showed that the 
veteran could not perform full abduction beyond 170 degrees 
bilaterally.  Upon most recent VA examination in February 
2007, the veteran had right shoulder had active flexion and 
abduction from 0 to 90 degrees, with passive motion to 100 
degrees.  The examiner indicated that motion could be reduced 
from 100 to 90 on repetitive use.  The veteran had internal 
rotation from 0 to 75 degrees, and external rotation from 0 
to 50 degrees.  Regarding the left shoulder, he had active 
and passive flexion and abduction from 0 to 100 degrees.  He 
had internal rotation from 0 to 75 degrees, and external 
rotation from 0 to 70 degrees  Significantly, the examiner 
further stated that the veteran's limitations were primarily 
due to joint discomfort.  Regarding his muscles, it was noted 
that he had good muscle tone bilaterally with no evidence of 
muscle wasting.  There was loss of strength, but the examiner 
commented that it was difficult to attribute muscle versus 
joint discomfort and limitations.  

The objective findings noted above do not justify assignment 
of the next-higher 20 percent rating under Diagnostic Code 
5201.  In evaluating musculoskeletal disabilities, the Board 
must also consider additional functional limitation due to 
factors such as pain, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the 
Board acknowledges the veteran's complaints of pain raised 
upon VA examination, in the treatment records, and at the 
veteran's March 2005 hearing before the undersigned.  For 
example, at a March 2002 VA examination, the veteran 
complained of daily right shoulder pain rated at 10 out of 10 
in intensity.  He added that the right shoulder was weak, 
stiff, and unstable, and that he could not lift a 10-pound 
object over his head without dropping it.  Furthermore, in 
March 2002 and April 2003 VA clinical records, the veteran 
complained of pain in the lower part of the neck and in the 
shoulders, which worsened with activity.  Moreover, at his 
March 2005 hearing, the veteran endorsed symptoms of pain and 
limited motion in his shoulders, noting that he was taking 
medication for his discomfort.  Objectively, the VA 
examinations indicate pain and fatigue with range of motion.  
Specifically, the February 2007 VA examination indicated an 
additional loss of motion of 10 degrees with repetitive 
flexion and abduction of both shoulders.  

Even when considering the complaints and findings of pain and 
limited motion as discussed above, the Board finds that the 
veteran's disability picture still does not most nearly 
approximate the criteria for the next-higher 20 percent 
evaluation under Diagnostic Code 5201.  Indeed, there was no 
showing of limitation of either arm at shoulder level due to 
the service-connected myalgia.  As noted above, the examiner 
indicated that the limitation was primarily due to the 
veteran's joint discomfort.  The Board notes that arthritis 
of the shoulder joints noted on examinations, such as on VA 
X-rays taken in February 2007, is nonservice-connected, and 
impairment due to such arthritis may not be considered when 
assigning the rating for a service-connected disability.  See 
38 C.F.R. § 4.14.  

The Board has also considered whether any alternate 
Diagnostic Codes could afford a higher rating here.  However, 
as the evidence does not show deformity of the humerus with 
malunion, recurrent dislocation, fibrous union, nonunion, or 
loss of head, Diagnostic Code 5202 is not for application.  
Similarly, as the evidence fails to demonstrate impairment of 
the clavicle or scapula with loose movement, Diagnostic Code 
5203 does not apply.  There are no other relevant Code 
sections to consider.

The Board notes that the veteran is currently in receipt of a 
single 10 percent evaluation for a disability affecting the 
bilateral shoulders.  In this regard, it is noted that except 
as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 
C.F.R. § 4.14 [the evaluation of the same disability under 
various diagnoses is to be avoided].  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping; the appellant 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  Esteban, 6 Vet. App. at 262.

In the present case, the veteran's bilateral shoulder 
difficulties do arise from a single disease entity, myositis 
or myalgia.  However, his pain and limitation of the left 
shoulder can not be considered duplicative or overlapping of 
his pain and limitation of motion in the right shoulder.  
Rather, he is doubly disabled by the left and right shoulder 
symptoms.  Accordingly, a separate 10 percent evaluation 
should be assigned for each deltoid, in place of the current, 
single 10 percent rating.  For the reasons already discussed, 
a rating in excess of 10 percent is not warranted for either 
shoulder.  

In conclusion, separate disability of the left and right 
deltoids is demonstrated, and enables a grant of separate 10 
percent ratings for each upper extremity.  The Board notes 
that in reaching these conclusions, the benefit of the doubt 
doctrine has been applied where appropriate.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.






ORDER

Entitlement to a separate 10 percent rating, but no higher, 
for myalgia of the left deltoid is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.

Entitlement to a separate 10 percent rating, but no higher 
for myalgia of the left deltoid is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


